  8:18-cr-00312-JFB-SMB Doc # 105 Filed: 08/17/21 Page 1 of 1 - Page ID # 363




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:18CR312
                                            )
      vs.                                   )
                                            )                   ORDER
KENDALL MILLER,                             )
                                            )
                    Defendant.              )
                                            )


      This matter is before the court on the defendant, Kendall Miller’s Unopposed
Motion to Continue Trial [104]. Counsel needs additional time due to sentencing of co-
defendant. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [104] is granted, as follows:

      1. The jury trial, now set for September 7, 2021, is continued to January 4, 2022.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and January 4, 2022, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned judge.


      DATED: August 17, 2021.

                                                BY THE COURT:


                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
